EX-10.61.08
 
AGREEMENT


This Agreement is made and entered into as of the 11th day of February, 2011
(the “Execution Date”) by and among Emeritus Corporation, a Washington
corporation (“Emeritus”), Summerville Senior Living, Inc., a Delaware
corporation (“SSL”), Batus, LLC, a Delaware limited liability company (“Batus”)
and Daniel R. Baty (“Baty”).


RECITALS


A.  
Emeritus and Baty are parties to an Agreement dated as of October 1, 2004 (the
“CFSA”) which, as of the date hereof, relates to eighteen (18) assisted living
facilities, including the six (6) facilities listed on Exhibit A hereto (the
“Facilities”).



B.  
As set forth more fully in Exhibit A, three (3) of the Facilities are owned by
Health Care REIT, Inc. or an affiliate of Health Care REIT, Inc. (the “HC REIT
Facilities”) and three (3) of the Facilities are owned by the three single
purpose entities identified on Exhibit A (the “Batus SPEs”), the sole member of
which is Batus (the “Batus Facilities”). The Facilities are leased to and
operated by Emeritus or affiliates of Emeritus.



C.  
The CFSA grants to Emeritus the Buy Out Option (as defined in the CFSA) during
the Buy Out Period (as defined in the CFSA) with respect to all of Baty’s rights
under the CFSA for the Buy Out Price (as defined in the CFSA). Emeritus was
entitled to exercise the Buy Out Option as of October 1, 2009. Emeritus and Baty
have agreed that, notwithstanding anything to the contrary set forth in the
CFSA, that, as of the Execution Date, Emeritus shall be entitled to exercise the
Buy Out Option as to less than all of the facilities subject to the terms
thereof.



D.  
SSL and Baty are the sole members of Batus.



E.  
In connection with the Batus Facilities, the Batus SPEs, Emeritus and Baty are
parties to various loan documents, some of which are described on Exhibit B
hereto (the “Batus Loan Documents”).



F.  
The Limited Liability Company Agreement of Batus dated and effective as of
October 15, 2008 (the “Batus LLC Agreement”) gives SSL the right at anytime from
and after January 1, 2011 on written notice to Batus to acquire the interest of
Batus in the Batus SPEs for the Company Buy Out Purchase Price (as defined in
the Batus LLC Agreement”).



G.  
SSL is interested in exercising the Company Buy Out Option with respect to the
Batus SPEs.




 
 

--------------------------------------------------------------------------------

 

H.  
Emeritus, SSL and Baty are interested in documenting the terms and conditions to
which they have agreed.



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:


1.  
The HC REIT Facilities.



(a) In consideration for the payment of Three Million Six Hundred Twenty Seven
Thousand Three Hundred Thirty Two and no/100 Dollars ($3,627,332), such amount
being the Buy Out Price due solely with respect to the HC REIT Facilities (the
“HC REIT Facilities Buy Out Price”), from and after the HC REIT Facilities
Closing Date Baty shall have no further rights and Emeritus shall have no
further obligations under the CFSA with respect to the HC REIT Facilities.


(b) Emeritus acknowledges and agrees that Baty has guaranteed the obligations of
Emeritus under the HC REIT Lease pursuant to that Unconditional and Continuing
Lease Guaranty dated as of September 30, 2004 (the “Baty Lease Guaranty”) and
that the Baty Lease Guaranty will remain in effect from and after the HC REIT
Closing Date. Accordingly, in the event a demand is made on Baty at anytime
after the HC REIT Facilities Closing Date with respect to the Baty Lease
Guaranty, (i) to the extent that such demand is as a result of a default under
the HC REIT Lease which is not cured within any cure period set forth therein or
waived by HC REIT and is related solely to any or all of the HC REIT Facilities,
Emeritus shall, upon demand, fully indemnify, defend and hold Baty harmless with
respect to any amounts paid by Baty under the Baty Guaranty to HC REIT and (ii)
to the extent that such demand is as a result of a default under the HC REIT
Lease which is not cured within any cure period set forth therein or waived by
HC REIT but such default does not relate solely to any or all of the HC REIT
Facilities, then Emeritus shall, upon demand, indemnify, defend and hold
harmless Baty with respect to any amounts paid by Baty under the Baty Guaranty
to HC REIT multiplied by a fraction the numerator of which is the Base Rent (as
that term is defined in the HC REIT Lease) then due under the HC REIT Lease with
respect to the HC REIT Facilities and the denominator of which is the total Base
Rent then due under the HC REIT Lease (the “Indemnity Percentage”). For purposes
of calculating the Indemnity Percentage, the parties agree that the Base Rent
has been allocated between the facilities covered by the HC REIT Lease in the
manner set forth in Exhibit C hereto and that, as of the Execution Date, the
Indemnity Percentage is 34.2%.


(c) For purposes hereof, subject to the payment by Emeritus of the HC REIT Buy
Out Price, the HC REIT Facilities Closing Date shall mean January 1, 2011.


(d) For the avoidance of doubt the parties acknowledge and agree that the
closing of the transaction described in Section 2 with respect to the Batus
Facilities shall not be a condition to the closing of the transaction described
in this Section 1 with respect to the HC REIT Facilities.
 
 

 
 

--------------------------------------------------------------------------------

 

2.  
The Batus Facilities



(a) By its signature set forth below, SSL does hereby give Batus the Company Buy
Out Notice (as that term is defined in Section 12.3(a) of the Batus LLC
Agreement).  Accordingly, on the Batus Facilities Closing Date (as defined
below) Batus shall distribute to each of SSL and Baty its membership interests
in each of the Batus SPEs  and SSL shall concurrently acquire from Baty the
membership interests so distributed to him in consideration for the payment of
Six Million Seven Hundred Six Thousand Six Hundred Thirty Nine and no/100
Dollars ($6,706,639), such amount being deemed to be the Company Buy Out
Purchase Price due with respect to the Batus SPEs (the “Batus Facilities Buy Out
Price”).  The parties acknowledge and agree that from and after the closing of
the transaction provided for in this Section 2(a) (the “Batus Buy Out
Transaction”), SSL shall be the sole member of each of the Batus SPEs and Baty
shall have no further rights, and Emeritus shall have no further obligations,
under the CFSA with respect to the Batus Facilities.


(b) Emeritus and SSL acknowledge and agreed that Baty has guaranteed the
obligations of the Batus SPEs under the Batus Loan Documents pursuant to the
Guarantees described in Exhibit B (the “Batus Loan Guarantees”) and that the
Batus Loan Guarantees will remain in effect from and after the Batus Facilities
Closing Date. Accordingly, in the event a demand is made on Baty by KeyCorp Real
Estate Capital Markets Inc. (the “Lender”) at anytime after the Batus Facilities
Closing Date with respect to the Batus Loan Guarantees solely as a result of a
default under the Batus Loan Documents which is not cured within any cure period
set forth therein or waived by the Lender, then Emeritus and SSL shall, on a
joint and several basis, upon demand, fully indemnify, defend and hold Baty
harmless with respect to any amounts paid by Baty under the Batus Loan Guarantee
to the Lender.


(c) Emeritus and SSL further acknowledge and agree that Batus is the owner of
the additional three (3) single purpose entities listed on Exhibit D hereto (the
“Other Batus SPEs”) which, along with the Batus SPEs, are all parties to various
loans with the Lender (the “Other Batus Loans”) and that the Other Batus Loans
have been cross collateralized pursuant to one or more Cross Collateralization
Agreement and Amendment to Security Agreements between the Batus SPEs and/or the
Other Batus SPEs, on the one hand, and the Lender, on the other hand (the “Cross
Collateral Agreements”), such that the Batus Facilities are security for the
loans from the Lender to the Other Batus SPEs and the facilities owned by the
Other Batus SPEs (the “Other Batus Facilities”) are security for the loans from
Lender to the Batus SPEs. Accordingly, in the event any action is taken by the
Lender after the Batus Facilities Closing Date with respect to the Other Batus
Facilities under the terms of the Cross Collateral Agreements, then to the
extent that such action arises solely from a default under any of the Batus Loan
Documents which is not cured within any cure period set forth in the Batus Loan
Documents or waived by Lender, Emeritus and SSL shall, on a joint and several
basis, fully indemnify, defend and hold Baty harmless with respect to the fair
market value of his investment in the Other Batus Facilities to the extent such
investment is adversely

 
 

--------------------------------------------------------------------------------

 

affected by the exercise by the Lender of its rights under one or more of the
Cross Collateral Agreements.


(d) Subject to the payment by SSL of the Batus Facilities Buy Out Price, the
Closing of the transactions described in this Section 2 (the “Batus Facilities
Closing Date”) shall occur after the Batus SPEs have provided notice to the
Lender of the occurrence of the Batus Buy Out Transaction and shall be effective
as of January 1, 2011.


(e) For the avoidance of doubt the parties acknowledge and agree that although
it is currently contemplated that the closing of the transaction described in
Section 1 with respect to the HC REIT Facilities and the closing of the
transaction described in this Section 2 with respect to the Batus Facilities
will both be effective as of January 1, 2011, the closing of the transaction
described in Section 1 with respect to the HC REIT Facilities shall not be a
condition to the closing of the transaction described in this Section 2 with
respect to the Batus Facilities.


3. Representations and Warranties. Each of the parties hereto does hereby
represent and warrant the other parties hereto as follows:


(a) Such party shall full power and authority to enter into this Agreement and
to consummate the transactions contemplated by the terms hereof.


(b) The execution of this Agreement by such party and the consummation of the
transactions contemplated by the terms hereof by such party does not, in the
case of Emeritus and SSL, conflict with the Articles of Incorporation or Bylaws
of such entity or in the case of each such party conflict with any agreement,
document or instrument, judgment, order or decree to which such party is a party
or by which it may be bound or affected.


(c) This Agreement is the valid, binding and enforceable obligation of such
party, subject to such limitations on the enforceability hereof as may be
imposed by creditors rights law and general principles of equity.


(d) Neither the execution of this Agreement by such party or the consummation of
the transactions contemplated by the terms hereof, requires such party to secure
any consent or approval, including, but not limited to, in the case of Emeritus,
the approval of its Board of Directors, that it has not secured as of the
Execution Date.


4. Closing Costs. Each of the parties hereto shall be responsible for its own
attorneys fees and costs incurred in connection with the drafting and
negotiation of this Agreement.  Emeritus and SSL, on the one hand, and Baty, on
the other hand, shall share on a 50-50 basis any costs or expenses otherwise
associated with the execution of this Agreement and the consummation of the
transactions contemplated by the terms hereof, including, but not limited to,
any consent fees or legal fees which may now or hereafter

 
 

--------------------------------------------------------------------------------

 

be due and owing to HC REIT and/or Lender in connection with the consummation of
the transactions contemplated by the terms thereof.
 
 
5. Entirety. This Agreement represents the entire and final agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions or writings with respect thereto. For the
avoidance of doubt, the parties acknowledge and agree that (a) nothing herein
shall be construed as limiting any rights or obligations which Baty or Emeritus
may have under the CFSA with respect to the Annual Cash Flow Payment
Reconciliation Schedule related to the HC REIT Facilities for the period from
January 1, 2011 to the HC REIT Facilities Closing Date, (b) nothing herein shall
be construed as limiting any rights or obligations which Baty or Emeritus may
have under the CFSA with respect to the Annual Cash Flow Payment Reconciliation
Schedule related to the Batus Facilities for the period from January 1, 2011 to
the Batus Facilities Closing Date and (c) the CFSA shall remain in full force
and effect as to the remaining facilities described therein and shall only
terminate as to the HC REIT Facilities on the HC REIT Facilities Closing Date
and as to the Batus Facilities on the Batus Facilities Closing Date.


6. Amendments. This Agreement may not be amended except by written instrument
signed by the parties hereto.


7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.


8. Attorneys Fees. In the event of a dispute with respect to the interpretation
or enforcement of the terms of this Agreement, the prevailing party shall be
entitled to collect from the other its reasonable costs and attorneys fees
including its costs and fees on appeal.


9. Construction. Each of the parties acknowledges and agrees that it has
participated in the drafting and negotiation of this Agreement. Accordingly, in
the event of a dispute with respect to the interpretation or enforcement of the
terms of this Agreement not provision shall be construed to favor or disfavor
either party hereto.


10. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute but one and the same instrument.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the day and
year first set forth above.




EMERITUS CORPORATION






By:           /s/ Eric Mendelsohn
Eric Mendelsohn
Its:           SVP Corporate Development




SUMMERVILLE SENIOR LIVING, INC.








By:           /s/ Eric Mendelsohn
Eric Mendelsohn
Its:           SVP Corporate Development






BATUS, LLC




By:           Summerville Senior Living, Inc.
Its:           Administrative Member


By:           /s/ Eric Mendelsohn
Eric Mendelsohn
Its:           SVP Corporate Development




/s/ Daniel R. Baty
DANIEL R. BATY

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
THE FACILITIES


THE HC REIT FACILITIES


FACILITY NAME
FACILITY LOCATION
FACILITY OWNER
Emeritus Estates
Ogden, UT
Health Care REIT, Inc.
Emeritus at Myrtlewood Estates
San Angelo, TX
HCRI Texas Properties, Ltd
Gardens at White Chapel
Newark, DE
Health Care REIT, Inc.



THE BATUS FACILITIES


FACILITY NAME
FACILITY LOCATION
FACILITY OWNER
Emeritus at Saddleridge Lodge
Midland, TX
Emeritol Saddleridge Lodge LLC
Emeritus at Eastman Estates
Longview, TX
Emeritol Eastman Estates LLC
Emeritus at Meadowlands Terrace
Waco, TX
Emeritol Meadowlands Terrace LLC




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
THE BATUS LOAN DOCUMENTS


Emeritus at Saddle Ridge Lodge


Multifamily Note dated as of November 12, 2009 in the original principal amount
of $6,442,000 executed by Emeritol Saddleridge Lodge LLC in favor of KeyCorp
Real Estate Capital Markets, Inc.


Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated as of November 12, 2009 executed by Emeritol Saddleridge
Lodge LLC in favor of KeyCorp Real Estate Capital Markets, Inc.


Guaranty dated as of November 12, 2009 executed by Emeritus and Baty in favor of
KeyCorp Real Estate Capital Markets, Inc.


Emeritus at Eastman Estates


Multifamily Note dated as of October 16, 2008 in the original principal amount
of $6,400,000 executed by Emeritol Eastman Estates LLC in favor of KeyCorp Real
Estate Capital Markets, Inc.


Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated as of October 16, 2008 executed by Emeritol Eastman Estates
LLC in favor of KeyCorp Real Estate Capital Markets, Inc.


Guaranty dated as of October 16, 2008 executed by Emeritus and Baty in favor of
KeyCorp Real Estate Capital Markets, Inc


Emeritus at Meadowlands Terrace


Multifamily Note dated as of October 16, 2008 in the original principal amount
of $7,850,000 executed by Emeritol Meadowlands Terrace LLC in favor of KeyCorp
Real Estate Capital Markets, Inc.


Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated as of October 16, 2008 executed by Emeritol Meadowlands
Terrace LLC in favor of KeyCorp Real Estate Capital Markets, Inc.


Guaranty dated as of October 16, 2008 executed by Emeritus and Baty in favor of
KeyCorp Real Estate Capital Markets, Inc

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
INDEMNITY PERCENTAGE CALCULATION MATRIX


Exhibit C
Indemnity Percentage Calculation Matrix
               
Rate Proof for ML2 (Effective 2/1/11)
                       
Emeritus
           
Blended Rate Analysis
           
Lease Inception 9/30/2004
                     
Annual Rent
   
Original
Current
Current
 
for Properties
 
Facility
Basis
Lease Rate
Annual Rent
 
Bought Out
             
0118
Gardens at White Chapel
21,780,000.00
10.70%
 $                 2,330,460
 
2,330,460
0059
Emeritus at Barrington Place
7,100,000.00
10.70%
                       759,700
   
0092
Elm Grove Estates
11,190,000.00
10.70%
                    1,197,330
   
0151
Emeritus at The Seasons
12,500,000.00
10.70%
                    1,337,500
   
0121
Emeritus at Brookside Estates
8,740,000.00
10.70%
                       935,180
   
0090
Bellaire Place
5,060,000.00
10.70%
                       541,420
   
0104
Emeritus at Myrtlewood Estates
9,060,000.00
10.70%
                       969,420
 
969,420
0114
Emeritus Estates
7,060,000.00
10.70%
                       755,420
 
755,420
0226
Hunters Glen
8,040,000.00
10.40%
                       836,160
   
0120
Wilburn Gardens
21,000,000.00
10.40%
                    2,184,000
                                 
Subtotal
111,530,000.00
10.62%
 $               11,846,590
 
 $          4,055,300
                                   
Percent of Total CFSA
 
34.2%








































 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
THE OTHER BATUS SPES


Emeritol Grand Terrace LLC
Emeritol Lake Ridge Place LLC
Emeritol Harbour Pointe Shores LLC

 
 

--------------------------------------------------------------------------------

 
